 



Exhibit 10.1
PROTALIX BIOTHERAPEUTICS, INC.
2006 STOCK INCENTIVE PLAN
     1. Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel, to provide additional incentives to
Employees, Directors and Consultants and to promote the success of the Company’s
business.
     2. Definitions. The following definitions shall apply as used herein and in
the individual Award Agreements except as defined otherwise in an individual
Award Agreement. In the event a term is separately defined in an individual
Award Agreement, such definition shall supercede the definition contained in
this Section 2.
          (a) “3(I) Option” means Award granted under Section 3(I).
          (b) “102 Option” means Award granted under Section 102.
          (c) “Administrator” means the Board or any of the Committees appointed
to administer the Plan.
          (d) “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.
          (e) “Applicable Laws” means the legal requirements relating to the
Plan and the Awards under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.
          (f) “Assumed” means that pursuant to a Corporate Transaction either
(i) the Award is expressly affirmed by the Company or (ii) the contractual
obligations represented by the Award are expressly assumed (and not simply by
operation of law) by the successor entity or its Parent in connection with the
Corporate Transaction with appropriate adjustments to the number and type of
securities of the successor entity or its Parent subject to the Award and the
exercise or purchase price thereof which at least preserves the compensation
element of the Award existing at the time of the Corporate Transaction as
determined in accordance with the instruments evidencing the agreement to assume
the Award.
          (g) “Award” means the grant of an Option, SAR, Dividend Equivalent
Right, Restricted Stock, Restricted Stock Unit or other right or benefit under
the Plan.
          (h) “Award Agreement” means the written agreement evidencing the grant
of an Award executed by the Company and the Grantee, including any amendments
thereto.
          (i) “Board” means the Board of Directors of the Company.
          (j) “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Service, that such termination is for
“Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the

 



--------------------------------------------------------------------------------



 




Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s: (i) performance of any act or
failure to perform any act in bad faith which is materially detrimental to the
Company or a Related Entity as reasonably determined in good faith by a
unanimous decision of members of the Board entitled to vote thereon;
(ii) dishonesty, intentional misconduct or material breach of any agreement with
the Company or a Related Entity; (iii) commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person;
(iv) embezzlement of funds of the Company or a Related Entity; (v) ownership,
direct or indirect (i.e., by means of a holding company or family member), of an
interest in a person or entity (other than a minority interest in a publicly
traded company) in competition with the products or services of the Company or a
Related Entity, including those products or services contemplated in a plan
adopted by the Board; (vi) any breach of the Grantee’s fiduciary duties or
duties of care to the Company or a Related Entity (except for conduct taken in
good faith); (vii) any material failure to carry out a reasonable and legitimate
directive of the Board; or (viii) any material breach of an Employee’s
undertakings of confidentiality and non competition.
          (k) “Change in Control” means a change in ownership or control of the
Company effected through either of the following transactions:
               (i) the direct or indirect acquisition by any person or related
group of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or
               (ii) a change in the composition of the Board over a period of
twelve (12) months or less such that a majority of the Board members (rounded up
to the next whole number) ceases, by reason of one or more contested elections
for Board membership, to be comprised of individuals who are Continuing
Directors.
          (l) “Code” means the Internal Revenue Code of 1986, as amended.
          (m) “Committee” means any committee composed of members of the Board
appointed by the Board to administer the Plan.
          (n) “Common Stock” means the common stock of the Company.
          (o) “Company” means Protalix BioTherapeutics, Inc., a Florida
corporation, or any successor entity that adopts the Plan in connection with a
Corporate Transaction.
          (p) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

2



--------------------------------------------------------------------------------



 



          (q) “Continuing Directors” means members of the Board who either
(i) have been Board members continuously for a period of at least twelve
(12) months or (ii) have been Board members for less than twelve (12) months and
were elected or nominated for election as Board members by at least a majority
of the Board members described in clause (i) who were still in office at the
time such election or nomination was approved by the Board.
          (r) “Continuous Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
is not interrupted or terminated. In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws. A Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity for which the Grantee provides services
ceasing to be a Related Entity. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. For purposes of each
Incentive Stock Option granted under the Plan, if such leave exceeds three
(3) months, and reemployment upon expiration of such leave is not guaranteed by
statute or contract, then the Incentive Stock Option shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the expiration of such three (3) month period.
          (s) “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:
               (i) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;
               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company;
               (iii) the complete liquidation or dissolution of the Company;
               (iv) any reverse merger or series of related transactions
culminating in a reverse merger (including, but not limited to, a tender offer
followed by a reverse merger) in which the Company is the surviving entity but
(A) the shares of Common Stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than forty percent (40%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such

3



--------------------------------------------------------------------------------



 



securities immediately prior to such merger or the initial transaction
culminating in such merger; or
               (v) acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction (provided however that the Administrator shall have no discretion in
connection with a Corporate Transaction for the purchase of all or substantially
all of the shares of the Company unless the principal purpose of such
transaction is to change the state in which the Company is incorporated).
          (t) “Covered Employee” means an Employee who is a “covered employee”
under Section 162(m)(3) of the Code.
          (u) “Director” means a member of the Board or the board of directors
of any Related Entity.
          (v) “Disability” means as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy. If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days. A Grantee
will not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion.
          (w) “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.
          (x) “Employee” means any person, including an Officer or Director, who
is in the employ of the Company or any Related Entity, subject to the control
and direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
          (y) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (z) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on one or more established
stock exchanges or national market systems, including without limitation the
American Stock Exchange, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the

4



--------------------------------------------------------------------------------



 



Common Stock is listed (as determined by the Administrator) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted on an automated
quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, its Fair Market Value shall be the closing sales price for
such stock as quoted on such system or by such securities dealer on the date of
determination, but if selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination (or, if no such prices
were reported on that date, on the last date such prices were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
               (iii) In the absence of an established market for the Common
Stock of the type described in (i) and (ii), above, the Fair Market Value
thereof shall be determined by the Administrator in good faith.
          (aa) “Grantee” means an Employee, Director or Consultant who receives
an Award under the Plan.
          (bb) “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.
          (cc) “Israeli Employee” means Employees, office holders of the Company
or a Related Company (“Nosei Misra” — as such term is defined in the Israeli
Companies Law 1999) and Directors (excluding those who are considered a
“Controlling Shareholder” pursuant to Section 32(9) of the Tax Ordinance or
otherwise excluded by the Tax Ordinance).
          (dd) “Israeli Grantee” means Grantees who are residents of the State
of Israel or those who are deemed to be residents of the State of Israel for the
payment of tax (whether such grantee is entitled to the tax benefits under
Section 102 or not).
          (ee) “ITA” means Israeli Tax Authorities.
          (ff) “Non-Employee” means Consultants or any other person who is not
an Israeli Employee.
          (gg) “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (hh) “Non-Trustee 102 Option” shall mean a 102 Option granted pursuant
to Section 102(c) of the Tax Ordinance and not held in trust by the Trustee.
          (ii) “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

5



--------------------------------------------------------------------------------



 



          (jj) “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
          (kk) “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (ll) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
          (mm) “Plan” means this 2006 Stock Incentive Plan.
          (nn) “Related Entity” means any Parent or Subsidiary of the Company.
With respect to Israeli Grantees of 102 Options, the definition shall further
include any entity permitted under Section 102 (a) of the Tax Ordinance.
          (oo) “Replaced” means that pursuant to a Corporate Transaction the
Award is replaced with a comparable stock award or a cash incentive program of
the Company, the successor entity (if applicable) or Parent of either of them
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.
          (pp) “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.
          (qq) “Restricted Stock Units” means an Award which may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.
          (rr) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor thereto.
          (ss) “SAR” means a stock appreciation right entitling the Grantee to
Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.
          (tt) “Section 3(I)” means section 3(I) of the Tax Ordinance as may be
amended from time to time.
          (uu) “Section 102” means section 102 of the Tax Ordinance as may be
amended from time to time.
          (vv) “Share” means a share of the Common Stock.

6



--------------------------------------------------------------------------------



 



          (ww) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (xx) “Tax Ordinance” means the Israeli Income Tax Ordinance [New
Version], 1961 (including as amended pursuant to Amendment 132 thereto) and to
the extent not specifically indicated hereunder also the rules, regulations and
orders or procedures promulgated thereunder from time to time, as amended or
replaced from time to time.
          (yy) “Trustee” means any individual appointed by the Company to serve
as trustee and approved by the ITA, in accordance with the provisions of Section
102(a) of the Tax Ordinance and the regulations promulgated thereunder.
          (zz) “Trustee 102 Option” means a 102 Option granted pursuant to
Section 102(b) of the Tax Ordinance and held in trust by the Trustee for the
benefit of an Israeli Grantee.
     3. Stock Subject to the Plan.
          (a) Subject to the provisions of Section 10, below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards (including
Incentive Stock Options) under the Plan is 9,233,798 Shares. The Shares to be
issued pursuant to Awards may be authorized, but unissued, or reacquired Common
Stock.
          (b) Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if unvested Shares are forfeited, or repurchased by the Company at the
lower of their original purchase price or their Fair Market Value at the time of
repurchase, such Shares shall become available for future grant under the Plan.
To the extent not prohibited by the listing requirements of The American Stock
Exchange (or other established stock exchange or national market system on which
the Common Stock is traded) and Applicable Law, any Shares covered by an Award
which are surrendered (i) in payment of the Award exercise or purchase price
(including pursuant to the “net exercise” of an option pursuant to
Section 7(b)(v)) or (ii) in satisfaction of tax withholding obligations incident
to the exercise of an Award shall be deemed not to have been issued for purposes
of determining the maximum number of Shares which may be issued pursuant to all
Awards under the Plan, unless otherwise determined by the Administrator.
     4. Administration of the Plan.
          (a) Plan Administrator.
               (i) Administration with Respect to Directors and Officers. With
respect to grants of Awards to Directors or Employees who are also Officers or
Directors of the Company, the Plan shall be administered by (A) the Board or
(B) a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws and to permit such grants and
related transactions under the Plan to be exempt from

7



--------------------------------------------------------------------------------



 



Section 16(b) of the Exchange Act in accordance with Rule 16b-3. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board.
               (ii) Administration With Respect to Consultants and Other
Employees. With respect to grants of Awards to Employees or Consultants who are
neither Directors nor Officers of the Company, the Plan shall be administered by
(A) the Board or (B) a Committee designated by the Board, which Committee shall
be constituted in such a manner as to satisfy the Applicable Laws. Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. The Board may authorize one or more
Officers to grant such Awards and may limit such authority as the Board
determines from time to time.
               (iii) Administration With Respect to Covered Employees.
Notwithstanding the foregoing, grants of Awards to any Covered Employee intended
to qualify as Performance-Based Compensation shall be made only by a Committee
(or subcommittee of a Committee) which is comprised solely of two or more
Directors eligible to serve on a committee making Awards qualifying as
Performance-Based Compensation. In the case of such Awards granted to Covered
Employees, references to the “Administrator” or to a “Committee” shall be deemed
to be references to such Committee or subcommittee.
               (iv) Administration With Respect to Israeli Grantees. With
respect to grants of Awards to Israeli Grantees, the Plan shall be administered
by (A) the Board or (B) a Committee or one or more Officers designated by the
Board, which Committee or Officers shall be constituted or appointed in such a
manner as to satisfy the ITA and the Applicable Laws applicable to Awards for
Israeli Grantees. Once appointed, such Committee or Officer shall continue to
serve in its/his/her designated capacity until otherwise directed by the Board.
               (v) Administration Errors. In the event an Award is granted in a
manner inconsistent with the provisions of this subsection (a), such Award shall
be presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
          (b) Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
               (i) to select the Employees, Directors and Consultants to whom
Awards may be granted from time to time hereunder;
               (ii) to determine whether and to what extent Awards are granted
hereunder;
               (iii) to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;
               (iv) to approve forms of Award Agreements for use under the Plan;
               (v) to determine the terms and conditions of any Award granted
hereunder;

8



--------------------------------------------------------------------------------



 



               (vi) to amend the terms of any outstanding Award granted under
the Plan, provided that any amendment that would adversely affect the Grantee’s
rights under an outstanding Award shall not be made without the Grantee’s
written consent, provided, however, that an amendment or modification that may
cause an Incentive Stock Option to become a Non-Qualified Stock Option shall not
be treated as adversely affecting the rights of the Grantee. The reduction of
the exercise price of any Option awarded under the Plan and the base
appreciation amount of any SAR awarded under the Plan shall not be subject to
stockholder approval and canceling an Option or SAR at a time when its exercise
price or base appreciation amount (as applicable) exceeds the Fair Market Value
of the underlying Shares, in exchange for another Option, SAR, Restricted Stock,
or other Award shall not be subject to stockholder approval and shall be at the
discretion of the Administrator;
               (vii) to construe and interpret the terms of the Plan and Awards,
including without limitation, any notice of award or Award Agreement, granted
pursuant to the Plan;
               (viii) to grant Awards to Employees, Directors and Consultants
employed outside the United States on such terms and conditions different from
those specified in the Plan as may, in the judgment of the Administrator, be
necessary or desirable to further the purpose of the Plan; and
               (ix) to designate Awards as 102 Options (whether through a
trustee or not) or 3(I) Options subject to the limitations under the ITA or any
other Applicable Law and to determine the type and route of the Trustee 102
Options.
               (x) to take such other action, not inconsistent with the terms of
the Plan, as the Administrator deems appropriate.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
          (c) Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for

9



--------------------------------------------------------------------------------



 



gross negligence, bad faith or intentional misconduct; provided, however, that
within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.
     5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine from time to time, provided however that Awards to
Israeli Grantees under Section 102 or Section 3(I) of the Tax Ordinance shall be
subject to Section 20 below.
     The Company does not warrant that the Plan will be recognized by the income
tax authorities in any jurisdiction or that future changes will not be made to
the provisions of applicable laws or rules or regulations which are promulgated
from time to time thereunder, or that any exemption or benefit currently
available, whether by the ITA pursuant to Section 102 or otherwise, will not be
abolished.
     6. Terms and Conditions of Awards.
          (a) Types of Awards. The Administrator is authorized under the Plan to
award any type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such awards include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted
Stock Units or Dividend Equivalent Rights, and an Award may consist of one such
security or benefit, or two (2) or more of them in any combination or
alternative.
          (b) Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option and with respect to
Israeli Grantees may be further designated as 102 Options or 3(I) Options under
the Tax Ordinance subject to the qualifications described in Section 20 below.
However, notwithstanding such designation, an Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to Options designated as Incentive Stock
Options which become exercisable for the first time by a Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the grant date of the relevant
Option.

10



--------------------------------------------------------------------------------



 



          (c) Conditions of Award. Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria. The performance
criteria established by the Administrator may be based on any one of, or
combination of, the following: (i) increase in share price, (ii) earnings per
share, (iii) total stockholder return, (iv) operating margin, (v) gross margin,
(vi) return on equity, (vii) return on assets, (viii) return on investment, (ix)
operating income, (x) net operating income, (xi) pre-tax profit, (xii) cash
flow, (xiii) revenue, (xiv) expenses, (xv) earnings before interest, taxes and
depreciation, (xvi) economic value added and (xvii) market share. The
performance criteria may be applicable to the Company, Related Entities and/or
any individual business units of the Company or any Related Entity. Partial
achievement of the specified criteria may result in a payment or vesting
corresponding to the degree of achievement as specified in the Award Agreement.
          (d) Acquisitions and Other Transactions. The Administrator may issue
Awards under the Plan in settlement, assumption or substitution for, outstanding
awards or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
          (e) Deferral of Award Payment. The Administrator may establish one or
more programs under the Plan to permit selected Grantees the opportunity to
elect to defer receipt of consideration upon exercise of an Award, satisfaction
of performance criteria, or other event that absent the election would entitle
the Grantee to payment or receipt of Shares or other consideration under an
Award. The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.
          (f) Separate Programs. The Administrator may establish one or more
separate programs under the Plan for the purpose of issuing particular forms of
Awards to one or more classes of Grantees on such terms and conditions as
determined by the Administrator from time to time.
          (g) Individual Limitations on Awards.
               (i) Individual Limit for Options and SARs. The maximum number of
Shares with respect to which Options and SARs may be granted to any Grantee in
any calendar year shall be 9,233,798 Shares. Shares which shall not count
against the limit set forth in the previous sentence. The foregoing limitations
shall be adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below. To the extent required by Section
162(m) of the Code or the regulations thereunder, in applying the foregoing
limitations with respect to a Grantee, if any Option or SAR is canceled, the
canceled Option or SAR shall continue to count against the maximum number of
Shares with respect to which Options and SARs may be granted to the Grantee. For
this purpose, the repricing of an Option

11



--------------------------------------------------------------------------------



 



(or in the case of a SAR, the base amount on which the stock appreciation is
calculated is reduced to reflect a reduction in the Fair Market Value of the
Common Stock) shall be treated as the cancellation of the existing Option or SAR
and the grant of a new Option or SAR.
               (ii) Individual Limit for Restricted Stock and Restricted Stock
Units. For awards of Restricted Stock and Restricted Stock Units that are
intended to be Performance-Based Compensation, the maximum number of Shares with
respect to which such Awards may be granted to any Grantee in any calendar year
shall be 9,233,798 Shares. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below.
               (iii) Deferral. If the vesting or receipt of Shares under an
Award is deferred to a later date, any amount (whether denominated in Shares or
cash) paid in addition to the original number of Shares subject to such Award
will not be treated as an increase in the number of Shares subject to the Award
if the additional amount is based either on a reasonable rate of interest or on
one or more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).
          (h) Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award. Any unvested Shares received pursuant to such exercise may be subject
to a repurchase right in favor of the Company or a Related Entity or to any
other restriction the Administrator determines to be appropriate.
          (i) Term of Award. The term of each Award shall be the term stated in
the Award Agreement, provided, however, that the term of an Incentive Stock
Option shall be no more than ten (10) years from the date of grant thereof.
However, in the case of an Incentive Stock Option granted to a Grantee who, at
the time the Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary of the Company, the term of the Incentive Stock Option shall be
five (5) years from the date of grant thereof or such shorter term as may be
provided in the Award Agreement.
          (j) Transferability of Awards. Incentive Stock Options or Options to
Israeli Grantees may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee. Other Awards shall be transferable (i) by will and by the laws of
descent and distribution and (ii) during the lifetime of the Grantee, to the
extent and in the manner authorized by the Administrator. Notwithstanding the
foregoing, the Grantee may designate one or more beneficiaries of the Grantee’s
Award in the event of the Grantee’s death on a beneficiary designation form
provided by the Administrator.
          (k) Time of Granting Awards. The date of grant of an Award shall for
all purposes be the date on which the Administrator makes the determination to
grant such Award, or such other date as is determined by the Administrator.

12



--------------------------------------------------------------------------------



 



     7. Award Exercise or Purchase Price, Consideration and Taxes.
          (a) Exercise or Purchase Price. The exercise or purchase price, if
any, for an Award shall be as follows:
               (i) In the case of an Incentive Stock Option:
                    (A) granted to an Employee who, at the time of the grant of
such Incentive Stock Option owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary of the Company, the per Share exercise price shall be not less than
one hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant; or
                    (B) granted to any Employee other than an Employee described
in the preceding paragraph, the per Share exercise price shall be not less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.
               (ii) In the case of Awards intended to qualify as
Performance-Based Compensation, the exercise or purchase price, if any, shall be
not less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.
               (iii) In the case of other Awards, such price as is determined by
the Administrator. Notwithstanding the foregoing, with respect to Israeli
Grantees, unless otherwise restricted or has an adverse effect on the Company or
a Related Company, such price shall be equal to the price per share paid in the
most recent financing round consummated prior to the date of grant of the
respective Award discounted by no less than 30%.
               (iv) Notwithstanding the foregoing provisions of this
Section 7(a), in the case of an Award issued pursuant to Section 6(d), above,
the exercise or purchase price for the Award shall be determined in accordance
with the provisions of the relevant instrument evidencing the agreement to issue
such Award.
          (b) Consideration. Subject to Applicable Laws, the consideration to be
paid for the Shares to be issued upon exercise or purchase of an Award including
the method of payment, shall be determined by the Administrator. In addition to
any other types of consideration the Administrator may determine, the
Administrator is authorized to accept as consideration for Shares issued under
the Plan the following:
               (i) cash;
               (ii) check;
               (iii) surrender of Shares or delivery of a properly executed form
of attestation of ownership of Shares as the Administrator may require which
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate exercise price of the Shares as to which said Award shall be
exercised;

13



--------------------------------------------------------------------------------



 



               (iv) with respect to Options, payment through a broker-dealer
sale and remittance procedure pursuant to which the Grantee (A) shall provide
written instructions to a Company designated brokerage firm to effect the
immediate sale of some or all of the purchased Shares and remit to the Company
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares and (B) shall provide written directives to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction; or
               (v) with respect to Options, payment through a “net exercise”
such that, without the payment of any funds, the Grantee may exercise the Option
and receive the net number of Shares equal to (i) the number of Shares as to
which the Option is being exercised, multiplied by (ii) a fraction, the
numerator of which is the Fair Market Value per Share (on such date as is
determined by the Administrator) less the Exercise Price per Share, and the
denominator of which is such Fair Market Value per Share (the number of net
Shares to be received shall be rounded down to the nearest whole number of
Shares);
               (vi) any combination of the foregoing methods of payment.
The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.
          (c) Taxes. No Shares shall be delivered under the Plan to any Grantee
or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any non-U.S., federal,
state, or local income and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares. Upon exercise
or vesting of an Award the Company shall withhold or collect from the Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award.
     8. Exercise of Award.
          (a) Procedure for Exercise; Rights as a Stockholder.
               (i) Any Award granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator under the
terms of the Plan and specified in the Award Agreement provided however that the
standard vesting schedule for Israeli Grantees shall be as set forth in
Section 20.
               (ii) An Award shall be deemed to be exercised when written notice
of such exercise has been given to the Company in accordance with the terms of
the Award by the person entitled to exercise the Award and full payment for the
Shares with respect to which the Award is exercised has been made, including, to
the extent selected, use of the broker-dealer sale and remittance procedure to
pay the purchase price as provided in Section 7(b).

14



--------------------------------------------------------------------------------



 



          (b) Exercise of Award Following Termination of Continuous Service. In
the event of termination of a Grantee’s Continuous Service for any reason other
than Cause, Disability or death, such Grantee may, but only within twelve
(12) months from the date of such termination (or such longer or shorter period
as specified in the Award Agreement but in no event later than the expiration
date of the term of such Award as set forth in the Award Agreement), exercise
the portion of the Grantee’s Award that was vested at the date of such
termination or such other portion of the Grantee’s Award as may be determined by
the Administrator. To the extent that the Grantee’s Award was unvested at the
date of termination, or if Grantee does not exercise the vested portion of the
Grantee’s Award within the time specified herein, the Award shall terminate.
          (c) Exercise of Award Following Termination of Continuous Service for
Cause. In the event of termination of a Grantee’s Continuous Service for Cause,
such Grantee may, but only within fourteen (14) days from the date of such
termination (or such longer or shorter period as specified in the Award
Agreement but in no event later than the expiration date of the term of such
Award as set forth in the Award Agreement), exercise the portion of the
Grantee’s Award that was vested at the date of such termination or such other
portion of the Grantee’s Award as may be determined by the Administrator. To the
extent that the Grantee’s Award was unvested at the date of termination, or if
Grantee does not exercise the vested portion of the Grantee’s Award within the
time specified herein, the Award shall terminate.
          (d) Disability of Grantee. In the event of termination of a Grantee’s
Continuous Service as a result of his or her Disability, such Grantee may, but
only within twelve (12) months from the date of such termination (or such longer
or shorter period as specified in the Award Agreement but in no event later than
the expiration date of the term of such Award as set forth in the Award
Agreement), exercise the portion of the Grantee’s Award that was vested at the
date of such termination or such other portion of the Grantee’s Award as may be
determined by the Administrator. To the extent that the Grantee’s Award was
unvested at the date of termination, or if Grantee does not exercise the vested
portion of the Grantee’s Award within the time specified herein, the Award shall
terminate.
          (e) Death of Grantee. In the event of a termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the death
of the Grantee during the post-termination exercise periods following the
Grantee’s termination of Continuous Service specified in this Section 8, above,
the Grantee’s estate or a person who acquired the right to exercise the Award by
bequest or inheritance may exercise the portion of the Grantee’s Award that was
vested as of the date of termination or such other portion of the Grantee’s
Award as may be determined by the Administrator, within twelve (12) months from
the date of death (or such longer or shorter period as specified in the Award
Agreement but in no event later than the expiration of the term of such Award as
set forth in the Award Agreement). To the extent that, at the time of death, the
Grantee’s Award was unvested, or if the Grantee’s estate or a person who
acquired the right to exercise the Award by bequest or inheritance does not
exercise the vested portion of the Grantee’s Award within the time specified
herein, the Award shall terminate.

15



--------------------------------------------------------------------------------



 



          (f) The holder of an Option shall have none of the rights of a
stockholder with respect to the Shares subject to the Option until such shares
are transferred to the holder (or the Trustee, if applicable) upon the exercise
of the Option.
     9. Conditions Upon Issuance of Shares.
          (a) If at any time the Administrator determines that the delivery of
Shares pursuant to the exercise, vesting or any other provision of an Award is
or may be unlawful under Applicable Laws, the vesting or right to exercise an
Award or to otherwise receive Shares pursuant to the terms of an Award shall be
suspended until the Administrator determines that such delivery is lawful and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws or other
Applicable Laws.
          (b) As a condition to the exercise of an Award, the Company may
require the person exercising such Award make such representations and
warranties which, in the opinion of the Company, are required to ensure that
such exercise, or a subsequent sale or disposition of any Shares obtained upon
such exercise, does not contravene any Applicable Law, including inter alia,
representations and warranties at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required by any Applicable Laws.
          (c) Unless otherwise set forth in an Award Agreement, Shares issued to
a Grantee or the Trustee, as applicable, shall be subject to such restrictions
as required by the appropriate securities’ law and in the event that the
Company’s shares shall be registered for trading in any public market, Grantee’s
rights to sell the Shares may be subject to certain limitations (including a
lock-up period), as will be requested by the Company or its underwriters, and
the Grantee by executing an Award Agreement unconditionally agrees and accepts
any such limitations and undertakes to further execute any agreement as may be
requested by the Company or its underwriters from time to time.
     10. Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, the maximum number of Shares with respect to which Options
and SARs may be granted to any Grantee in any calendar year, as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been

16



--------------------------------------------------------------------------------



 



“effected without receipt of consideration.” In connection with the foregoing
adjustments, the Administrator may, in its discretion, prohibit the exercise of
Awards during certain periods of time. Except as the Administrator determines,
no issuance by the Company of shares of any class, or securities convertible
into shares of any class, shall affect, and no adjustment by reason hereof shall
be made with respect to, the number or price of Shares subject to an Award.
     11. Corporate Transactions and Changes in Control.
          (a) Termination of Award to Extent Not Assumed in Corporate
Transaction. Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate. However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.
          (b) Acceleration of Award Upon Corporate Transaction or Change in
Control.
               (i) Corporate Transaction. Except as provided otherwise in an
individual Award Agreement, in the event of a Corporate Transaction and:
                    (A) for the portion of each Award that is Assumed or
Replaced, then such Award (if Assumed), the replacement Award (if Replaced), or
the cash incentive program (if Replaced) automatically shall become fully
vested, exercisable and payable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the Shares (or other consideration) at the time represented by
such Assumed or Replaced portion of the Award, immediately upon termination of
the Grantee’s Continuous Service if such Continuous Service is terminated by the
successor company or the Company without Cause within twelve (12) months after
the Corporate Transaction; and
                    (B) for the portion of each Award that is neither Assumed
nor Replaced, such portion of the Award shall automatically become fully vested
and exercisable and be released from any repurchase or forfeiture rights (other
than repurchase rights exercisable at Fair Market Value) for all of the Shares
(or other consideration) at the time represented by such portion of the Award,
immediately prior to the specified effective date of such Corporate Transaction,
provided that the Grantee’s Continuous Service has not terminated prior to such
date.
               (ii) Change in Control. Except as provided otherwise in an
individual Award Agreement, following a Change in Control (other than a Change
in Control which also is a Corporate Transaction) and upon the termination of
the Continuous Service of a Grantee if such Continuous Service is terminated by
the Company or Related Entity without Cause within twelve (12) months after a
Change in Control, each Award of such Grantee which is at the time outstanding
under the Plan automatically shall become fully vested and exercisable and be
released from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value), immediately upon the termination of such
Continuous Service.
          (c) Effect of Acceleration on Incentive Stock Options. Any Incentive
Stock Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.

17



--------------------------------------------------------------------------------



 



     12. Effective Date and Term of Plan. The Plan shall become effective upon
the earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. It shall continue in effect for a term of ten
(10) years unless sooner terminated. Subject to Section 17, below, and
Applicable Laws, Awards may be granted under the Plan upon its becoming
effective.
     13. Amendment, Suspension or Termination of the Plan.
          (a) The Board may at any time amend, suspend or terminate the Plan;
provided, however, that no such amendment shall be made without the approval of
the Company’s stockholders to the extent such approval is required by Applicable
Laws, or if such amendment would lessen the stockholder approval requirements of
Section 4(b)(vi) or this Section 13(a).
          (b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
          (c) No suspension or termination of the Plan (including termination of
the Plan under Section 11, above) shall adversely affect any rights under Awards
already granted to a Grantee.
     14. Reservation of Shares.
          (a) The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
          (b) The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
     15. No Effect on Terms of Employment/Consulting Relationship. The Plan
shall not confer upon any Grantee any right with respect to the Grantee’s
Continuous Service, nor shall it interfere in any way with his or her right or
the right of the Company or any Related Entity to terminate the Grantee’s
Continuous Service at any time, with or without Cause, and with or without
notice. The ability of the Company or any Related Entity to terminate the
employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.
     16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

18



--------------------------------------------------------------------------------



 



     17. Stockholder Approval. The grant of Incentive Stock Options under the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted excluding
Incentive Stock Options issued in substitution for outstanding Incentive Stock
Options pursuant to Section 424(a) of the Code. Such stockholder approval shall
be obtained in the degree and manner required under Applicable Laws. The
Administrator may grant Incentive Stock Options under the Plan prior to approval
by the stockholders, but until such approval is obtained, no such Incentive
Stock Option shall be exercisable. In the event that stockholder approval is not
obtained within the twelve (12) month period provided above, all Incentive Stock
Options previously granted under the Plan shall be exercisable as Non-Qualified
Stock Options.
     18. Unfunded Obligation. Grantees shall have the status of general
unsecured creditors of the Company. Any amounts payable to Grantees pursuant to
the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Related Entity
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such obligations.
The Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Grantee account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Related Entity and a
Grantee, or otherwise create any vested or beneficial interest in any Grantee or
the Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.
     19. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
     20. Israeli Grantees. This Section shall apply only to Israeli Grantees and
is intended to enable the Company to grant Awards under the Plan pursuant and
subject to Section 102 and Section 3(I) of the Tax Ordinance. Accordingly, the
Plan is designated to comply with the Tax Ordinance and the rules, regulations
and orders or procedures promulgated thereunder from time to time, as amended or
replaced from time to time and shall be submitted to the ITA as required
thereunder.
In any case of contradiction, whether explicit or implied, between the
provisions of this Section and the Plan, the provisions set out in this Section
shall prevail unless the Administrator decides otherwise to ensure compliance
with the Tax Ordinance and other Applicable Laws.
          (a) Eligibility. 102 Options may be granted only to Israeli Employees.
Non-Employees may only be granted 3(I) Options. The grant of an Award hereunder
shall neither entitle the Grantee to participate nor disqualify the Israeli
Grantee from participating in, any

19



--------------------------------------------------------------------------------



 



other grant of Awards pursuant to the Plan or any other option or stock plan of
the Company or any Related Company.
          (b) Grant of Awards in Trust
               (i) Grants Made Under Section 102.
          The Company may designate 102 Options as Trustee 102 Options or
Non-Trustee 102 Options. The designation of Non-Trustee 102 Options and Trustee
102 Options shall be subject to the terms and conditions set forth in
Section 102 of the Tax Ordinance and the regulations promulgated thereunder.
               (ii) Grant of Trustee 102 Options.
                    (1) The grant of the Trustee 102 Options shall be made under
the Plan and shall be conditional upon the approval of the Plan by the ITA.
Trustee 102 Options may be granted at any time after the passage of thirty
(30) days following the delivery by the Company to the ITA of a notice
pertaining to the appointment of the Trustee and the adoption of the Plan,
unless otherwise determined by the ITA. Options which shall be granted pursuant
to Section 102 and/or any Shares issued upon exercise of such Options and/or
other shares received subsequently following any realization of rights, shall be
issued to the Trustee. Each Israeli Grantee in respect of whom a Trustee 102
Option is granted and held in trust by the Trustee shall be referred to as a
“beneficial optionee” hereunder.
                    (2) Trustee 102 Option(s) may either be classified as
Capital Gain Option(s) or Ordinary Income Option(s):
                         (A) Trustee 102 Option(s) elected and designated by the
Company to qualify under the capital gain tax treatment in accordance with the
provisions of Section 102(b)(2) shall be referred to herein as “Capital Gain
Option(s)” or “CGO”.
                         (B) Trustee 102 Option(s) elected and designated by the
Company to qualify under the ordinary income tax treatment in accordance with
the provisions of Section 102(b)(1) shall be referred to herein as “Ordinary
Income Option(s)” or “OIO”.
                    (3) The Company’s election of the type of Trustee 102
Options as CGO or OIO granted to Employees (the “Election”) shall be
appropriately filed with the ITA 30 days before the date of grant of a Trustee
102 Option, unless otherwise determined by the ITA. Such Election shall become
effective beginning the first date of grant of a Trustee 102 Option under this
Plan and shall remain in effect until the end of the year following the year
during which the Company first granted Trustee 102 Options. The Election shall
obligate the Company to grant only the type of Trustee 102 Option it has
elected, and shall apply to all Israeli Grantees who were granted Trustee 102
Options during the period indicated herein or therein, all in accordance with
the provisions of Section 102(g) of the Tax Ordinance. Notwithstanding, such
Election shall not prevent the Company from granting Non-Trustee 102 Options
simultaneously.

20



--------------------------------------------------------------------------------



 



                    (4) All Trustee 102 Options must be held in trust by and
issued on the name of the Trustee, as described below.
                    (5) With respect to Trustee 102 Options, the provisions of
the Plan and/or an Award Agreement shall be subject to the provisions of
Section 102 and the ITA’s permit, and the said provisions and permit shall be
deemed an integral part of this Section and of the Award Agreement for the
respective Grantees thereof. Any provision of Section 102 and/or the said permit
which is necessary in order to receive and/or to keep any tax benefit pursuant
to Section 102, which is not expressly specified in the Plan or the Award
Agreement, shall be considered binding upon the Company and the Israeli Grantee.
               (iii)  Issuance to Trustee.
                    (1) All Trustee 102 Options granted under the Plan and/or
any Shares allocated or issued upon exercise of such Trustee 102 Options and/or
other and all rights deriving from or in connection therewith, including,
without limitation, in accordance with Section 10 above or any bonus shares or
stock dividends issued in connection therewith shall be granted by the Company
to the Trustee, and the Trustee shall hold each such Trustee 102 Option and the
Shares issued upon exercise thereof in trust for such period of time as required
by Section 102 or any regulations, rules or orders or procedures promulgated
thereunder (the “Holding Period”), for the benefit of the Grantees in respect of
whom such Trustee 102 Option was granted. All certificates representing Shares
issued to the Trustee under the Plan shall be deposited with the Trustee, and
shall be held by the Trustee until such time that such Shares are released from
the Trust as herein provided.
                    (2) In event the requirements for Trustee 102 Options are
not met for any reason whatsoever, then the Trustee 102 Options may be treated
as Non-Trustee 102 Options, all in accordance with the provisions of Section 102
and regulations promulgated thereunder.
                    (3) With respect to any Trustee 102 Option, subject to the
provisions of Section 102 and any rules or regulations or orders or procedures
promulgated thereunder, an Israeli Grantee shall not be entitled to sell or
release from Trust the Trustee 102 Option, the Shares received upon the exercise
of such Option and/or any right deriving from or in connection therewith,
including, without limitation, in accordance with Section 10 above or any bonus
shares or stock dividends issued in connection therewith, until the later of:
(i) the lapse of the Holding Period required under Section 102, and (ii) the
vesting of such Options set forth in the respective Award Agreement (such later
date being hereinafter referred to as the “Release Date”). Notwithstanding the
foregoing, if such sale or release occurs during the Holding period, the
provisions of Section 102 and the rules or regulations promulgated thereunder
shall apply and any expenses and/or tax consequences therefrom shall be borne by
the Israeli Grantee.
                    (4) Subject to the terms hereof, at any time after the
Release Date with respect to any Trustee 102 Options or Shares the following
shall apply:

21



--------------------------------------------------------------------------------



 



                         (A) Trustee 102 Options granted, and/or Shares or
rights issued to the Trustee shall continue to be held by the Trustee, on behalf
of the beneficial optionee. From and after the Release Date, upon the written
request of any beneficial optionee, the Trustee shall release from the Trust the
Trustee 102 Options granted, and/or the Shares or rights issued, on behalf of
such beneficial optionee, by executing and delivering to the Company such
instrument(s) as the Company may require, giving due notice of such release to
such beneficial optionee, provided, however, that the Trustee shall not so
release any such Trustee 102 Options and/or Shares and/or rights to such
beneficial optionee unless the latter, prior to, or concurrently with, such
release, provides the Trustee with evidence, satisfactory in form and substance
to the Trustee, that all taxes, if any, required to be paid upon such release
have, in fact, been paid.
                         (B) Alternatively, from and after the Release Date,
upon the written instructions of the beneficial optionee to sell any Shares and
rights issued upon exercise of Trustee 102 Options, the Trustee shall use its
best efforts to effect such sale and shall transfer such Shares to the purchaser
thereof concurrently with the receipt, or after having made suitable
arrangements to secure the payment, of the purchase price in such transactions.
The Trustee shall withhold from such proceeds any and all taxes required to be
paid in respect of such sale, shall remit the amount so withheld to the
appropriate tax authorities and shall pay the balance thereof directly to the
beneficial optionee, reporting to such beneficial optionee and to the Company
the amount so withheld and paid to said authorities.
                         (C) Notwithstanding the foregoing, in the event the
underwriters of securities of the Company impose restrictions on the
transferability of the Shares during a lock-up period, the beneficial optionee
shall not be entitled to release from Trust the Trustee 102 Options granted
and/or the Shares issued and/or to instruct the Trustee to effect a sale of
same, for as long as the restrictions are in effect. In the event the Trustee
102 Options granted and/or the Shares issued have been released from trust the
restrictions imposed on the transferability of same shall nevertheless apply to
said optionee’s Trustee 102 Options and/or Shares in the same manner.
Consequently, the Israeli Grantee shall sign any documents required in order to
effect the restrictions, for as long as the restrictions are in effect.
                         (D) Upon receipt of the Award, the Israeli Grantee will
sign an undertaking to release the Trustee from any liability in respect of any
action or decision duly taken and bona fide executed in relation with the Plan,
or any Option or Share or rights granted to same thereunder. The Trustee may
establish additional terms and conditions in connection with Awards held in
trust by the Trustee.
               (iv) Grant of Non-Trustee 102 Options
                    (1) Awards granted pursuant to this subsection are intended
to constitute Non-Trustee 102 Options and shall be subject to the general terms
and conditions of the Plan and Section 20, except for provisions of the Plan
applying to Trustee 102 Awards or Options under a different tax law or
regulation.

22



--------------------------------------------------------------------------------



 



                    (2) With respect to Non-Trustee 102 Options, if the Grantee
ceases to be employed by or of service to the Company or a Related Company, the
Grantee may be required to extend to the Company a security or guarantee for the
payment of tax due at the time of sale of Shares or other rights, all in
accordance with the provisions of Section 102 and the rules, regulation or
orders promulgated thereunder.
               (v) Grants Made Under Section 3(I). Awards granted pursuant to
this subsection are intended to constitute 3(I) Options and shall be subject to
the general terms and conditions of the Plan and Section 20 thereof, except for
said provisions of the Plan applying to Awards under a different tax law or
regulation. The Administrator may choose to deposit the Awards granted pursuant
to Section 3(I) of the Tax Ordinance with a trustee. In such event, said trustee
shall hold such Option in trust, until exercised by the Grantee, pursuant to the
Company’s instructions from time to time. If determined by the Administrator,
the trustee shall be responsible for withholding any taxes to which a Grantee
become liable upon the exercise of Options.
          (c) Award Agreement. Without derogating from the powers of the
Administrator under the Plan, the Administrator shall adopt the form of Award
Agreement for Israeli Grantees in form acceptable by the ITA and in compliance
with the Tax Ordinance. The Award Agreement shall further indicate the type of
Options (102, 3(I), Trustee, Non-Trustee etc.) granted thereunder.
          (d) Vesting. Without derogating from the terms of any Award Agreement
or the discretionary authority of the Administrator, the standard vesting for
Options to Israeli Grantees shall be as follows:
               (i) Twenty five percent (25%) of the Options granted under each
Award Agreement shall vest on the end of the first year of Continuous Service
following the vesting commencement date determined by the Administrator and if
not specified the date of the grant of an Option (the “First Anniversary”); and
               (ii) The remaining 75% of the Options shall vest on a quarterly
basis over a period of three years commencing as of the First Anniversary in
twelve (12) equal portions subject to Continuous Service of the Grantee.
          (e) With respect to all Shares (in contrast to unexercised Options)
allocated or issued upon the exercise of Options by the Israeli Grantee, the
Grantee shall be entitled to receive dividends in accordance with the quantity
of such Shares, subject however to any applicable taxation on distribution of
dividends. Subject to the Tax Ordinance and any restrictions imposed by the
Trustee or the ITA, during the period in which Shares are held by the Trustee on
behalf of the Israeli Grantee, the cash dividends paid with respect thereto
shall be paid directly to the Grantee after deduction of withholding tax
applicable thereto.
          (f) Without derogating from anything in the Plan, to the extent
permitted by Applicable Laws, any tax consequences, attributable to the Israeli
Grantee, arising from the grant or exercise of any Option, from the payment for
Shares covered thereby or from any other event or act (of the Company, a Related
Company, the Trustee or the Grantee), hereunder, shall be

23



--------------------------------------------------------------------------------



 




borne solely by the Grantee. The Company and/or or a Related Company and/or the
Trustee shall withhold taxes according to the requirements under the Applicable
Laws, rules, and regulations, including withholding taxes at source.
Furthermore, to the extent permitted by Applicable Law, the Grantee shall agree
to indemnify the Company and/or a Related Company and/or the Trustee and hold
them harmless against and from any and all liability for any such tax or
interest or penalty thereon, including without limitation, liabilities relating
to the necessity to withhold, or to have withheld, any such tax from any payment
made to the Grantee. The Administrator and/or the Trustee shall not be required
to release any Share certificate to a Grantee until all required payments have
been fully made.
          (g) The Plan, to the extent applicable to Israeli Grantees, shall be
governed by and construed and enforced in accordance with the laws of the State
of Israel applicable to contracts made and to be performed therein, without
giving effect to the principles of conflict of laws. The competent courts of
Tel-Aviv, Israel shall have sole jurisdiction in any matters pertaining to
Israeli Grantees.

24